Citation Nr: 1827355	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-06 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for hypertension.

2.  Entitlement to compensable evaluation for hemorrhoids.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel



INTRODUCTION

The Veteran had active service from October 1964 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in February 2016, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDINGS OF FACT

1.  The Veteran's hypertension is not characterized by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.

2.  The Veteran's hemorrhoids are not large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.   


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101 (2017).

2.  The criteria for a compensable evaluation for hemorrhoids have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.114, Diagnostic Code 7336 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duty to notify was met in a November 2009 letter to the Veteran.  38 U.S.C. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the duty to assist in this case, the Veteran's service treatment records, private treatment records, and VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in conjunction with his claims.  Overall, the examiners provided well-reasoned rationales for the opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issue addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of this issue.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.

II.  Increased Evaluations

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2017).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C. § 1155 (2012).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2017).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2017).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Hypertension

The Veteran is seeking an evaluation in excess of 10 percent for his service-connected hypertension.  Pursuant to DC 7101, a 20 percent rating is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more, and the maximum schedular rating of 60 percent is warranted for diastolic pressure predominantly 130 or more.  38 C.F.R. §4.104, Diagnostic Code 7101.

At June 2010 private cardiology treatment, blood pressure readings were 170/100 to 200/100, and in July 2010 it was 134/86 and 135/85.  The Veteran had an examination arranged through VA QTC Services in August 2010 at which it was noted that he took Lisinopril and Atenolol.  On examination blood pressure was 116/68, 124/74, and 121/72.  The examiner noted that there was no acute distress or signs of malaise.  The Veteran had private treatment in October 2011 at which his blood pressure was 126/82.   At February 2012 private treatment blood pressure was 110/72.

The Veteran had a VA examination in September 2012 at which it was noted that he was taking five medications related to hypertension.  On examination, blood pressure readings were 140/80, 160/80, and 150/70.  At October 2012 private treatment blood pressure was 122/84 to 144/80.  Blood pressure was 144/80 and 140/80 at August 2013 VA treatment.

A private physician wrote in May 2013 that she had treated the Veteran since February 2010 for blood pressure elevation, which had ranged from 130-180/70-110 with associated complaints of headache and dizziness.  His medications had been adjusted accordingly.  Blood pressure was 144/80 at August 2013 VA treatment.  At October 2013 VA treatment blood pressure was 130/80.  It was noted that current blood pressure readings were 200/100 to 170-180/90.

At February 2015 VA emergency treatment the Veteran said that he had been out of his blood pressure medication for the past couple of days.  His blood pressure was 230/97.  After being given medication, it was 175/92.  The following day it was 198/100 and 189/84.  At August 2015 VA treatment blood pressure was 169/89, and it was noted that there had been persistent blood pressure elevation for the past month of 150/80 to 180/100.  Blood pressure was 166/70 at February 2016 VA treatment and 166/93 at August VA 2016 treatment.  At private treatment in November 2016 blood pressure was 180/90 to 210/80.

The Veteran had a VA examination in August 2017 at which blood pressure readings were 160/100, 150/80, and 150/80.  The average reading was noted to be 180/100.  The Veteran wrote in October 2017 that in August 2017 his blood pressure was measured as 210/100 by a nurse at an airport medical services facility.  Later that day his doctor measured his blood pressure as 190/100 and 150/100.  The Veteran wrote that apprehension can trigger higher blood pressure, as happened at the airport.

The VA examinations and treatment records show that at no time has the diastolic pressure been predominantly 110 or more or the systolic pressure predominantly 200 or more.  The treating physician wrote in the May 2013 letter that the upper end of the diastolic pressure was 110.  The blood pressure readings submitted by the Veteran show that nine of 22 diastolic pressure readings from September 2013 and eight of 31 from March 2015 were 110 or more.  Otherwise, the numerous systolic pressure readings of record are below 110.  None of the diastolic pressure readings from September 2013 and March 2015 were 200 or more.  It was 200 or above in one of the four readings from June 2010 treatment, at the highest reading from October 2013 treatment, at February 2013 treatment after the Veteran had not taken his medication for a few days, at November 2016 treatment, and at August 2017 treatment.  There are numerous other diastolic pressure readings of record through August 2017 that are below 200.  The Board also notes that the record shows that the Veteran takes medication to maintain his blood pressure control and that the use of medication is contemplated by the rating criteria.  Therefore, the Board finds that the Veteran's hypertension most nearly approximates the criteria for a 10 percent rating.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.104, Diagnostic Code 7101.

Because the evidence preponderates against the claim for an evaluation in excess of 10 percent for hypertension, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Hemorrhoids

Diagnostic Code 7336 provides ratings for internal or external hemorrhoids.  Mild or moderate hemorrhoids are rated noncompensably (0 percent) disabling.  Large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences, are rated 10 percent disabling.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures, are rated 20 percent disabling.  38 C.F.R. § 4.114. 

The Veteran had a VA examination in September 2012.  The examiner felt that the Veteran had mild to moderate hemorrhoids.  There was rectal bleeding during episodes of constipation that occurred approximately every three months and resolved after one day.  On examination there were no external hemorrhoids, anal fissures, or other abnormalities.  The Veteran wrote in February 2013 that when his condition flared-up he had pain, discomfort, and bleeding.  He was considering surgery to eliminate the problem.

The Veteran had a VA examination in August 2017.  The examiner felt that the Veteran's hemorrhoids were mild, reducible with no excessive redundant tissue.  On examination he had small to moderate external hemorrhoids.  There was no thrombosis observed and no evidence of frequent recurrence, persistent bleeding with secondary anemia, and/or with fissures.

While the examination results and treatment records show that the Veteran has had recurrent hemorrhoids, the record does not show that he has had irreducible large or thrombotic hemorrhoids with excessive redundant tissue, as is required for a 10 percent evaluation.  

Because the evidence preponderates against the claim for a compensable evaluation for hemorrhoids, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.

C.  Other Considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, however, the record does not reflect he is unemployable due to his service-connected hypertension and hemorrhoids.  At the September 2012 VA hypertension examination it was noted that the Veteran had infrequent absences from work due to hypertension.  The September 2012 VA hemorrhoids examiner opined that the Veteran's hemorrhoids did not impact his ability to work.  The August 2017 hemorrhoid examiner felt that they caused a mild impact on the Veteran's ability to work.  Carry and lifting heavy loads and straining would cause the hemorrhoids to extrude.  The August 2017 hypertension examiner opined that it caused mild to moderate impact of the Veteran's ability to work.  It was further noted that the Veteran could engage in light, nonstrenuous occupational work such as a desk/office job with ergonomic equipment when there is no lifting, carrying, pushing, and pulling of heavy loads.  While the record shows that there is interference with some job related activities due to the service-connected disabilities, there is no evidence of unemployability, and thus consideration of a TDIU is not warranted.

Finally, in light of the holding in Hart, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected hypertension and hemorrhoids, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period have the disabilities on appeal been more disabling than as currently rated under the present decision of the Board. 


ORDER

An evaluation in excess of 10 percent for hypertension is denied.

A compensable evaluation for hemorrhoids is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


